                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

              v.                                       Case No. 20-CR-30

DAVID QUINONES-QUINONES, et al.,

                               Defendants.


                                            ORDER


       On January 10, 2020, Magistrate Judge William E. Callahan, Jr. signed a criminal

complaint charging 26 individuals with various drug offenses. (ECF No. 1.) The grand

jury on February 11, 2020, returned a 44-count indictment against the same 26

defendants. All defendants are charged in count one with conspiracy to distribute

controlled substances. The remaining charges allege various drug and related firearm

and financial offenses against certain defendants. The indictment also contains an

extensive forfeiture notice.

       The case was randomly assigned to the Honorable J.P. Stadtmueller for trial. This

court was assigned to assist Judge Stadtmueller in the pretrial processing of the case. On

February 24, 2020, Judge Stadtmueller issued a detailed trial scheduling order. (ECF No.




     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 1 of 10 Document 405
215; see also ECF No. 375 (adjourning many of the dates in the scheduling order).) In

relevant part, he ordered:

      that on or before the close of business on Friday, May 1, 2020, counsel for
      the government shall disclose to counsel for each of the defendants the
      names of the specific witnesses the government expects to call in its case-
      in-chief at trial as to each defendant together with copies of the statements
      of those witnesses and any relevant supporting exhibits, including reports
      of expert witnesses, photographs of physical objects, and audio and video
      recordings. At the same time, the government shall also identify and
      disclose any Brady material(s) in its possession as to each defendant. All
      disclosures by the government pursuant to this order must be formatted
      and structured as to each defendant and as to each count[.]

(ECF No. 215 at 3.)

      Two defendants, Jose Gonzalez-Collado (ECF No. 360) and Enid Martinez (ECF

No. 364), have filed motions seeking an order from the court compelling the

government to comply with this order. Marcos Aponte-Lebron filed a similar motion to

dismiss the indictment. (ECF No. 373; see also 374 (brief in support).) The government

has responded (ECF Nos. 376; 393) and the defendants have replied (ECF Nos. 383 (Jose

Manuel Gonzalez-Collado); 385 (Enid Martinez); 398 (Marcos Aponte-Lebron).) Judge

Stadtmueller has referred these motions to this court for resolution.

Motions to Compel

      The moving defendants complain that the government’s disclosures do not

comply with the spirit of Judge Stadtmueller’s order. (ECF No. 360 at 3.) The

government’s witness list includes 173 names and is devoid of any contact information

other than, in the case of law enforcement witnesses, the agency for whom they work.


                                      2
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 2 of 10 Document 405
(ECF Nos. 360 at 3; 364 at 2.) No statements or exhibits are attached, nor is there even a

citation to where such documents may be found in discovery. (ECF No. 360 at 3.) The

government has made no effort to identify which of the thousands of intercepted calls

the government intends to use at trial. (ECF No. 360 at 4; 364 at 3.)

       The moving defendants ask the court to order the government to provide the

actual statements of each witness who will testify at trial, or at least a summary of the

statements and a citation to where the statements may be found in discovery;

identification of each specific call the government intends to use against a specific

defendant; and identification of each exhibit the government intends to use at trial.

(ECF No. 360 at 5.)

       The government responds that it “timely provided defense counsel a thirty-seven

page memorandum … which disclosed its prospective trial witnesses and anticipated

exhibits to be offered in evidence during its case-in chief.” (ECF No. 376 at 3.) It

contends that it disclosed the information required by Judge Stadtmueller’s order. (ECF

No. 376 at 4.) While the defendants complain that the disclosures lacked certain

information, such as the witnesses’ contact information, the government notes that

Judge Stadtmueller did not require it provide such information. (ECF No. 376 at 4-5.)

       With respect to the intercepted calls, the government responds that they are all

relevant—not necessarily in the sense that it plans on introducing the content of every

call, but to establish “the methods of communication (i.e., electronic and/or wire)



                                      3
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 3 of 10 Document 405
employed, the identity of those routinely intercepted, the length of time those

individuals had been communicating with one another, and their frequency of

communication,” as well as “showing the true breadth and scope of the conspiracies

alleged in this case.” (ECF No. 376 at 5.) It continues, “Neither the Order, nor case law,

compel the government to organize discovery in a manner most convenient for

counsel’s review.” (ECF No. 376 at 5-6 (citing United States v. Landron-Class, 705 F. Supp.

2d 154, 161 (D.P.R. 2010)). It argues that the defendants are asking for details not

required by Judge Stadtmueller’s order or any rule or law. Moreover, the government

questions whether defense counsel have made a diligent effort to review the

information provided. (ECF No. 376 at 7-8.)

       For purposes of resolving the present motion, rather that devolving into an

analysis of the meaning of the word “disclose,” as the parties have done, the court

presumes that the government complied with the letter of Judge Stadtmueller’s order.

Thus, the issue before the court is whether, in its discretion and pursuant to its inherent

authority to manage the cases before it, the court should order the government to

provide more detailed information to the defendants. See United States v. Williams, 792 F.

Supp. 1120, 1123-24 (S.D. Ind. 1992) (citing United States v. Jackson, 508 F.2d 1001, 1006

(7th Cir. 1975)).

       The case is unusually complex. The number of defendants (26), the geography of

the conspiracy (from Puerto Rico to Wisconsin), the thousands of wiretapped calls, and



                                      4
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 4 of 10 Document 405
the extensive documentary discovery would all make this a challenging case. But then

added to those challenges is the language barrier between defense counsel and their

clients. Nearly all the defendants speak and understand only Spanish, while most of the

attorneys are fluent only in English. Most of the intercepted calls are in Spanish, while

most of the documentary discovery is in English. And then, finally, we are amidst a

pandemic that has limited the ability of defense counsel to meet with their clients.

       Judge Stadtmueller has made it very clear to this court that, notwithstanding

these challenges, he will not allow this case to linger. To ensure that it proceeds

expeditiously and efficiently, he issued his scheduling order. (ECF No. 215.) And to that

end Judge Stadtmueller has communicated his expectation that this court actively

manage this case to ensure it remains on track.

       As reflected in the court’s discussion of Aponte-Lebron’s motion to dismiss,

below, the volume and nature of the discovery, combined with the language barrier,

stands to make this an extremely expensive case in terms of CJA expenditures. It also

stands to be an extremely protracted case. However, cooperative measures can mitigate

these concerns. The government, as the representative of the people, should share the

court’s concerns, both in terms of limiting the cost of this case and ensuring that it

proceeds as expeditiously as possible. To this end, the court’s inherent authority to

manage the cases before it can serve to foster these interests.




                                      5
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 5 of 10 Document 405
          The court recognizes that the government is generally not obligated to tell the

defendants how it intends to prove its case. Cf. United States v. Arms, No. 14-CR-78, 2015

U.S. Dist. LEXIS 72503, at *30-31 (E.D. Wis. June 3, 2015) (discussing bill of particulars).

Nor is the government generally required to produce documents merely so they may be

turned over to the defendants. Moreover, the court is mindful that, when faced with an

order to disclose certain matters, the government may be inclined to proceed

defensively. In other words, it may disclose more than it believes necessary lest its belief

proves incorrect and it will be later precluded from relying on the information it needs.

          But, on the other side, given the immense volume of discovery—over five

terabytes of data—much of which might not be relevant to every defendant, leaving it

up to the defendants to sort through discovery is not so much searching for a needle in

a haystack but a needle in a hayfield. In extreme cases, a “voluminous open file” may be

inconsistent with the government’s obligations under Brady. United States v. Warshak, 631

F.3d 266, 297 (6th Cir. 2010) (quoting United States v. Skilling, 554 F.3d 529, 577 (5th Cir.

2009)).

          To more efficiently allocate the burdens between the government and the

defendants in extraordinary cases like this, the court concludes that it is incumbent

upon the government to present discovery in a manner that is easily navigable for

defense counsel. Such measures may include ensuring that all documents are text

searchable and in a format whereby a collection of documents may be searchable for a



                                      6
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 6 of 10 Document 405
particular name or term without the need to manually open and search each document

(e.g., defense counsel will be able to search all investigative reports for a client’s name

rather than having to open each individual report and search for a client’s name). The

extensive video and audio recordings pose a particular challenge. For example, in

providing the many surveillance videos collected it is unclear whether the government

identified who is allegedly depicted in a particular video, or if it is necessary to corollate

the video file to other records to glean that detail.

       Th court will not attempt to muster a comprehensive list of examples. Because

the court does not have access to the discovery, it is impossible for it to assess whether it

has been organized in a reasonable manner or whether it is appropriate for the

government to do more. Rather, the court will entertain requests and suggestions from

counsel at the upcoming telephonic conference and will consider the government’s

input on the viability and appropriateness of any such request. Thus, the court

encourages counsel to be creative in looking for solutions. However, the court reminds

the parties that, should the government object, it will not require the government to

disclose how it will prove its case or order the government to create discovery simply to

address defense counsel’s concerns. Rather, the court’s focus is on the organization and

presentation of the discovery.




                                      7
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 7 of 10 Document 405
Motion to Dismiss

       Marcos Aponte-Lebron argues that he is being denied effective assistance of

counsel and due process because of the volume of discovery and the language barrier

between himself and his appointed counsel. Substantively, the motion is merely a

reiteration of the arguments he made in his extraordinary request for CJA funding to be

used for translation/interpretation services. (See ECF No. 325.)

       In that motion, Aponte-Lebron requested $277,784.00 so that his lawyer could

retain an interpreter to translate his co-defendants’ custodial statements, review 9,600

intercepted calls to ensure that the government’s translations were accurate, to translate

a summary of each DEA investigative report, and to facilitate attorney-client

communication. This court denied that motion. (ECF No. 394.) Judge Stadtmueller also

denied Aponte-Lebron’s counsel’s prior request when it was made by way of a CJA-21.

This court’s order is on review before Judge Stadtmueller. (ECF No. 401.)

       The court will approve any funding request that is necessary for effective

representation or due process. The court denied the prior request because Aponte-

Lebron failed to adequately demonstrate that his request was necessary to those ends.

       Having concluded that Aponte-Lebron failed to show that the requested funding

was necessary to ensure adequate representation, see 18 U.S.C. § 3006A(e)(1), for the

same reasons, the court concludes that Aponte-Lebron is not denied effective

representation nor due process by the denial of this funding. Because the court’s order



                                      8
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 8 of 10 Document 405
denying that request is now unsealed (ECF No. 394), it is unnecessary to restate those

reasons here. The court will recommend that Aponte-Lebron’s motion to dismiss be

denied for the reasons set forth in the court’s prior order (ECF No. 394).

       However, again, if after appropriate preliminary investigation tailored to the

specific needs of the case and the nature of any contemplated defense it proves

necessary to undertake extensive translation of documents, the court will consider a

renewed request. The court’s denial of Aponte-Lebron’s request reflects merely its

conclusion that the request was insufficiently supported and premature.

       The CJA’s dollar limits and associated procedures are not empty formalities but

are intended to serve as substantive safeguards on public expenditures. A reasonable

fee-paying client would not approve an expenditure of a quarter-million dollars to

verify the accuracy of the government’s translations of 10,000 phone calls absent reason

to believe that the translations were not accurate in a material way. To the contrary, a

reasonable fee-paying client would first expect consideration of whether a material

doubt existed as to the accuracy of those translations and, if so, whether any suspected

inaccuracy was likely to prove relevant to any defense. A court ought to be at least as

demanding in its scrutiny of public funds.

       IT IS THEREFORE ORDERED Jose Gonzalez-Collado’s (ECF No. 360) and Enid

Martinez’s (ECF No. 364) motions to compel are denied. The court will further discuss




                                      9
     Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 9 of 10 Document 405
the issues raised in the defendants’ motions at the telephonic conference on June 17,

2020.

        IT IS FURTHER RECOMMENDED that Marcos Aponte-Lebron’s motion to

dismiss (ECF No. 373) be denied.

        Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Crim. P.

59(b)(2), whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation or prior to the Final

Pretrial Conference, whichever is earlier. Failure to file a timely objection with the

district court shall result in a waiver of your right to appeal.

        Dated at Milwaukee, Wisconsin this 16th day of June, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                     10
    Case 2:20-cr-00030-JPS-WED Filed 06/16/20 Page 10 of 10 Document 405
